
	
		II
		110th CONGRESS
		1st Session
		S. 947
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To modernize the Federal Housing
		  Administration to meet the housing needs of the American
		  people.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Housing
			 Act.
		2.Investment in FHA infrastructure
			(a)Human resources and fundingSection 502(a) of the Housing Act of 1948
			 (12 U.S.C. 1701c(a)) is amended—
				(1)by striking The Secretary of Housing
			 and Urban Development and inserting the following:
					
						(1)In generalExcept as provided in paragraph (2), the
				Secretary of Housing and Urban
				Development
						;
				and
				(2)by adding at the end the following:
					
						(2)Administration of FHA programs
							(A)Office personnel
								(i)AppointmentIn carrying out any program through the
				Federal Housing Administration (in this section referred to as the
				Administration), the Secretary may appoint and fix the
				compensation of such officers and employees of the Administration as the
				Secretary considers necessary.
								(ii)CompensationAny officer or employee appointed under
				clause (i) may be paid without regard to the provisions of chapter 51 and
				subchapter III of chapter 53 of title 5, United States Code, relating to
				classification and General Schedule pay rates.
								(B)Comparability of compensation with Federal
				Banking agenciesIn fixing
				and directing compensation under subparagraph (A), the Secretary shall consult
				with, and maintain comparability with the compensation of officers and
				employees of the Federal Deposit Insurance Corporation.
							(C)Personnel of other Federal
				agenciesIn carrying out the
				duties of the Administration, the Secretary may use information, services,
				staff, and facilities of any Federal executive agency, independent agency, or
				department on a reimbursable basis, with the consent of such agency or
				department.
							(D)Outside experts and
				consultantIn carrying out
				the duties of the Administration, the Secretary may procure temporary and
				intermittent services under section 3109(b) of title 5, United States
				Code.
							(E)Use of premium-generated
				incomeTo the extent that
				income derived in any fiscal year from premium fees charged under section
				203(c) of the National Housing Act (12 U.S.C. 1709(c)) are in excess of the
				level of income estimated for that fiscal year for such premium fees and
				assumed in the baseline projection prepared by the Director of the Office of
				Management and Budget for inclusion in the President's annual budget request,
				not more than $82,000,000 of such excess amounts may be used from such amounts
				for the purpose of carrying out this
				paragraph.
							.
				(b)Information technology
			 investmentSection 502(a) of
			 the Housing Act of 1948 (12 U.S.C. 1701c(a)), as amended by subsection (a), is
			 amended by adding at the end the following:
				
					(3)Information technology
						(A)In generalIn carrying out any program through the
				Administration, the Secretary may utilize such funds as are available under
				subparagraph (B) to ensure that an appropriate level of investment in
				information technology is maintained in order for the Secretary to upgrade its
				technology systems.
						(B)Use of premium-generated
				incomeTo the extent that
				income derived from premium fees charged under section 203(c) of the National
				Housing Act (12 U.S.C. 1709(c)) are in excess of the level of income estimated
				for that fiscal year for such premium fees and assumed in the baseline
				projection prepared by the Director of the Office of Management and Budget for
				inclusion in the President's annual budget request, not more than $72,000,000
				of such excess amounts may be used from such amounts for the purpose of
				carrying out this
				paragraph.
						.
			3.Extension of mortgage term
			 authoritySection 203(b)(3) of
			 the National Housing Act (12 U.S.C.
			 1709(b)(3)) is amended—
			(1)by striking thirty-five
			 years and inserting 50 years; and
			(2)by striking (or thirty years if such
			 mortgage is not approved for insurance prior to construction).
			4.Downpayment flexibilitySection 203(b)(9) of the
			 National Housing Act (12 U.S.C.
			 1709(b)(9)) is amended by striking (9) and all that follows
			 through “Provided further, That for” and inserting
			 the following:
			
				(9)Be executed by a mortgagor who shall have
				paid on account of the property, in cash or its equivalent, an amount, if any,
				as the Secretary may determine, based on factors determined by the Secretary
				and commensurate with the likelihood of default.
				For
				.
		5.Mortgage insurance
			 flexibilitySection 203(c)(2)
			 of the National Housing Act (12 U.S.C.
			 1709(c)(2)) is amended—
			(1)in subparagraph (A)—
				(A)by striking the first sentence and
			 inserting The Secretary shall establish and collect, at the time of
			 insurance, a single premium payment, in such amount as the Secretary may
			 determine, based on factors determined by the Secretary and commensurate with
			 the likelihood of default of the homebuyer. Such premium payment shall be in an
			 amount not to exceed 3 percent of the amount of the original insured principal
			 obligation of the mortgage.; and
				(B)by striking the second sentence; and
				(2)in subparagraph (B), by striking
			 0.50 percent and inserting 1 percent.
			6.Innovation for new projectsSection 203 of the
			 National Housing Act (12 U.S.C. 1709)
			 is amended by adding at the end the following:
			
				(y)Waiver for new product initiatives
					(1)In generalNotwithstanding any other provision of law,
				and subject to the limitation under paragraph (2), the Secretary may waive such
				requirements of this section as the Secretary determines appropriate for any
				new product initiative.
					(2)LimitationFor all new product initiatives in any
				fiscal year, the Secretary may allocate an amount equal to not more than 10
				percent of the amount necessary to carry out the insurance of mortgages under
				this section for the prior fiscal
				year.
					.
		7.Maximum mortgage amount limit for
			 multifamily housing in high-cost areasSections 207(c)(3), 213(b)(2)(B)(i),
			 220(d)(3)(B)(iii)(III), 221(d)(3)(ii)(II), 221(d)(4)(ii)(II), 231(c)(2)(B), and
			 234(e)(3)(B) of the National Housing
			 Act (12 U.S.C. 1713(c)(3),
			 1715e(b)(2)(B)(i), 1715k(d)(3)(B)(iii)(III),
			 1715l(d)(3)(ii)(II), 1715l(d)(4)(ii)(II),
			 1715v(c)(2)(B)), and 1715y(e)(3)(B)) are each amended—
			(1)by striking 140 percent each
			 place that term appears and inserting 170 percent; and
			(2)by striking 170 percent each
			 place that term appears and inserting 215 percent.
			8.FHA single family housing maximum mortgage
			 limitSection 203(b)(2)(A) of
			 the National Housing Act
			 (12 U.S.C.
			 1709(b)(2)(A)) is amended—
			(1)in clause (i), by striking 95
			 percent and inserting 100 percent;
			(2)in clause (ii)—
				(A)by striking 87 percent  and
			 inserting 100 percent ; and
				(B)by striking for Fiscal Year
			 and inserting a comma; and
				(3)by moving subparagraph (A), including
			 clauses (i) and (ii) of such subparagraph, 2 ems to the right.
			9.Increase in FHA financial
			 integritySection 205(f)(2) of
			 the National Housing Act (12 U.S.C.
			 1711(f)(2)) is amended by striking 2.0 percent and inserting
			 3.0 percent.
		10.Insurance of condominiums
			(a)In generalSection 234 of the National Housing Act (12
			 U.S.C. 1715y) is amended—
				(1)in subsection (c)—
					(A)in the first sentence—
						(i)by striking and before
			 (2); and
						(ii)by inserting before the period at the end
			 the following: , and (3) the project has a blanket mortgage insured by
			 the Secretary under subsection (d); and
						(B)in clause (B) of the third sentence, by
			 striking thirty-five years and inserting forty
			 years; and
					(2)in subsection (g), by striking ,
			 except that and all that follows and inserting a period.
				(b)Definition of mortgageSection 201(a) of the National Housing Act
			 (12 U.S.C. 1707(a)) is amended—
				(1)in clause (1), by striking
			 or and inserting a comma; and
				(2)by inserting before the semicolon the
			 following: , or (3) a first mortgage given to secure the unpaid purchase
			 price of a fee interest in, or long-term leasehold interest in, a one-family
			 unit in a multifamily project, including a project in which the dwelling units
			 are attached, semi-detached, or detached, and an undivided interest in the
			 common areas and facilities which serve the project.
				
